DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 8, 2020 has been entered.  Claims 1-20 remain pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2014/0167263, hereinafter “Wu,” cited on IDS) in view of Lu et al. (2014/0160688, hereinafter “Lu,” cited on IDS) in view of Takemoto et al. (US 2015/0008593, hereinafter “Takemoto”).
Regarding claim 1, Wu teaches in an annotated Fig. 3(a) (shown below) and related text a method of packaging a semiconductor device, the method comprising: 
providing a packaging apparatus (151, annotated Fig. 3(a) and ¶[0047]);
forming a first plurality of contact pads (annotated Fig. 3(a)) over the packaging apparatus, the first plurality of contact pads being arranged in an array of rows and columns, the first plurality of contact pads comprising a plurality of first contact pads proximate a perimeter region of the packaging apparatus and a plurality of second contact pads disposed in an interior region of the packaging apparatus (annotated Fig. 3(a) and Fig. 3(b)); 
forming a first dam structure (1091 and 1092, annotated Fig. 3(a) and ¶[0048]) around the plurality of second contact pads (annotated Fig. 3(a)); 
coupling a first semiconductor device (200, annotated Fig. 3(a) and ¶[0032]) to the first plurality of contact pads using a plurality of connectors (139, annotated Fig. 3(a) and ¶[0047]), the first semiconductor device comprising a second dam structure (1111 and 1112, annotated Figs. 3(a) and ¶[0048]) on a first surface and a third dam structure (103, 1131 and 1132, annotated Figs. 3(a) and ¶[0048]) on a second surface opposite the first surface, the second dam structure (1111, 1112, annotated Fig. 3(a)) being spaced apart for the first dam structure (1091, 1092, annotated Fig. 3(a));
coupling a second semiconductor device (300, annotated Fig. 3(a) and ¶[0037])) to the second surface of the first semiconductor device (annotated Fig. 3(a)), the second semiconductor device comprising a fourth dam structure (116, annotated Fig. 3(a) and ¶[0032]), the fourth dam structure contacting the third dam structure (103, annotated Fig. 3(a)); and
forming an underfill material (143, annotated Fig. 3(a) and ) around the plurality of first contact pads, the first dam structure (1091,1092 and annotated Fig. 3(a)), and the third dam structure (103, annotated Fig. 3(a)).

[AltContent: ][AltContent: textbox (a plurality 3rd contact pads)][AltContent: textbox (4th dam structure)][AltContent: textbox (a plurality 4th contact pads)][AltContent: textbox (3rd dam structure)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (a plurality of 1st contact pads)][AltContent: ][AltContent: textbox (a plurality of 2nd contact pads)][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox ((Annotated Figure))][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    368
    738
    media_image1.png
    Greyscale

[AltContent: textbox (perimeter region)][AltContent: textbox (interior region)]


Wu, however, does not explicitly teach the first dam structure comprises a continuous ring and that the second semiconductor device comprises a fourth dam structure.
	To begin with, Lu in a similar field of endeavor, teaches a method of packaging a semiconductor device that includes forming a dam structure that comprises a (113, Fig. 2(a)).  Lu also teaches that dam structures may take different forms depending on specific design requirements (¶¶[0039]-[0040]).
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner (i.e. the dam structure would allow to control the flow of underfill solution), the result of using such elements would be predictable to one of ordinary skill in the art.  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a dam structure that is continuous around a plurality of second contact pads between the plurality of second contact pads and the plurality of first contact pads, as disclosed by Lu in the packaged semiconductor device disclosed by Wu in order to control flow of underfill solution to meet specific design requirements.  
Moreover, Takemoto, in a similar field of endeavor, teaches coupling a second semiconductor device (10, Fig. and 8) to a first semiconductor device wherein the second semiconductor device comprises a second dam section which contacts a first dam section of the first semiconductor device once the second semiconductor device is coupled to the first semiconductor device, as an alternative method of forming a dam structure to that disclosed by Wu, which includes a single dam structure coupled to one of the first or second semiconductor devices (also disclosed by Takemoto in Figs. 1-3). 
Thus, since the prior art teaches all of the claimed elements and such elements would continue to operate in the same manner (i.e. the dam structure would allow to control the flow of underfill solution), the result of using such elements would be predictable to one of ordinary skill in the art.  

Regarding claim 2 (1), the combined teaching of Wu, Lu and Takemoto discloses wherein the forming the first dam structure comprises forming multiple conductive layers (Wu, ¶¶[0024], [0029] and [0048]). 
Regarding claim 3 (1), the combined teaching of Wu, Lu and Takemoto discloses wherein the first semiconductor device is a first partially packaged semiconductor device (200, Wu, annotated Fig. 3(a) and ¶[0032]), and wherein the second semiconductor device is a second partially packaged semiconductor device (300, Wu, annotated Fig. 3(a) and ¶[0037]), the second partially packaged semiconductor devices is coupled to the first partially packaged semiconductor device.  
Regarding claim 4 (1), the combined teaching of Wu, Lu and Takemoto discloses wherein the coupling the first semiconductor device comprises coupling an integrated circuit die (i.e. first semiconductor device comprises die 131, Wu, annotated Fig.3(a) and ¶¶[0032]-[0033]).  
Regarding claim 6 (1), the combined teaching of Wu, Lu and Takemoto discloses wherein the coupling the first semiconductor device comprises coupling an (Wu, ¶¶[0032]-[0033]).  
Regarding claim 6 (1), 6 the combined teaching of Wu, Lu and Takemoto discloses wherein the forming the first plurality of contact pads comprises forming an array of partially populated contact pads or an array of fully populated contact pads (Wu, Fig. 3(b)).  
Regarding claim 7 (1), the combined teaching of Wu, Lu and Takemoto further discloses forming a second plurality of contact pads (117, Wu, annotated Fig. 3(a) and ¶[0024]) on the first semiconductor device, wherein the second plurality of contact pads comprises third contact pads proximate a perimeter region of the first semiconductor device and fourth contact pads disposed in an interior region of the first semiconductor device.  
Regarding claim 8 (7), the combined teaching of Wu, Lu and Takemoto further discloses forming the third dam structure (103, annotated Fig. 3(a) and ¶[0031]) around the fourth contact pads.

Allowable Subject Matter
Claims 9-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of packaging a semiconductor device particularly characterized by the steps of forming a first partially 
Regarding claim 16, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of packaging a semiconductor device particularly characterized by the steps of forming a first partially packaged semiconductor device that comprises the steps of forming a first interconnect structure adjacent to and contacting an active side of a first die, forming a second dam 

Response to Arguments
Applicant's arguments filed on December 8, 2020 have been fully considered but they are not persuasive.  Specifically, as currently amended the claim requires “forming a continuous molding material or underfill material.”  Even assuming that the prior art does not disclose the step of forming a continuous molding material (i.e. a molding material having a continuous region extending from around the plurality of first contact pads and the first dam structure to the third dam structure), as currently amended, the claim requires that in the forming step either a continuous molding material is formed or that underfill material is formed.  Thus, even if Wu does not disclose forming a molding material having a continuous region, Wu teaches forming an underfill material as claimed.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/12/2021